t c no united_states tax_court van der aa investments inc a dissolved delaware corporation terry l van der aa trustee petitioner v commissioner of internal revenue respondent docket no filed date p has moved for partial summary_judgment the motion r objects on the ground that p has failed to establish that there is no genuine issue as to any material facts in particular r claims that many of p’s exhibits constitute hearsay and are so unreliable that without the opportunity for formal discovery and cross-examination the documents should not be before the court and the court should not rely upon them in ruling on the motion in support of the motion p has offered an expert valuation report claiming that it constitutes admissible hearsay as a business record under fed r evid held the report is inadmissible hearsay without the availability of the preparing expert for cross- examination see fed r evid held the motion will be denied because p has failed to establish that there is no genuine issue as to any material facts daniel a dumezich charles p hurley and gary s colton jr for petitioner marjory a gilbert and catherine m thayer for respondent opinion halpern judge this matter is before the court on petitioner’s motion for partial summary_judgment the motion respondent objects unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure rule provides for summary_judgment summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b because we are persuaded that there is a genuine issue as to a material fact we shall deny the motion our reasoning is as follows the notice background by notice_of_deficiency dated date the notice respondent determined a deficiency in the federal_income_tax of van der aa investments inc investments for its taxable calendar_year in the amount of dollar_figure an addition_to_tax on account of delinquency under sec_6651 the delinquency addition in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 the accuracy-related_penalty in the amount of dollar_figure for investments made a federal_income_tax return as an s_corporation on that return among other things investments reported a built-in_gain_tax liability of dollar_figure the deficiency in tax determined by respondent results from his adjustment increasing investments’s built-in_gain_tax liability from dollar_figure to dollar_figure petitioner terry l van der aa trustee refers to the corporate entity van der aa investments inc as petitioner we shall use the term petitioner to refer to terry l van der aa trustee and the term investments to refer to van der aa investments inc see sec_1361 for definitions of the terms s_corporation and c_corporation the motion by the motion petitioner seeks summary adjudication in its favor on three issues whether investments properly reported its built-in_gain_tax liability on its federal_income_tax return the delinquency addition and the accuracy- related penalty petitioner claims that the undisputed evidence in the case shows that investments’s calculation of the built-in_gain_tax liability was supported by prior returns audited financial statements and a calculation of net_unrealized_built-in_gain utilizing a contemporaneous valuation of the assets subject_to built-in_gain_tax which was performed by an independent well-respected appraiser petitioner argues because investments has properly calculated its built-in_gain_tax liability and because respondent does not possess any evidence to the contrary petitioner is entitled to judgment as a matter of law on the issue of petitioner’s proper built-in_gain_tax liability and on the accuracy-related_penalty and delinquency penalty imposed by respondent in regard to the built-in_gain_tax liability petitioner supports his argument with a statement of undisputed material facts containing numbered statements of facts that petitioner claims are undisputed and established by the petition answer and various documents and affidavits accompanying the motion are exhibits a through o respondent’s objections respondent has filed his notice of objection to the motion the notice respondent claims that the motion is premature insufficient as a matter of law and fails to establish that there is no genuine issue as to any material fact in particular respondent claims that many of petitioner’s exhibits constitute hearsay and are so unreliable that without the opportunity for formal discovery and cross-examination the documents should not be before the court and the court should not rely upon them in ruling on the motion respondent claims that there are genuine issues of material fact that must be resolved with respect to each of the three issues for which petitioner seeks summary adjudication discussion i built-in_gain_tax sec_1374 imposes a corporate-level tax on the net_recognized_built-in_gain of an s_corporation that has converted from c_corporation to s_corporation status the tax applies only during the 10-year period beginning with the first taxable_year for which the corporation is an s_corporation see sec_1374 built-in_gain is measured by the appreciation in value of any asset over its adjusted_basis as of the time the petitioner has replied to the notice the reply and respondent has responded to the reply the response corporation converts from c to s status n y football giants inc v commissioner 117_tc_152 see sec_1374 ii the valuation report critical to petitioner’s claim that there are no genuine issues of material fact with respect to his liability for the built-in_gain_tax is petitioner’s claim that investments’s calculation of its built-in_gain_tax liability was supported by among other things a calculation of net_unrealized_built-in_gain utilizing a contemporaneous valuation of the assets subject_to built-in_gain_tax the report containing that valuation the valuation report or simply the report is attached to the motion as exhibit a and supported by paragraphs and of an affidavit by james k murphy the affidavit attached to the motion as exhibit g in the affidavit mr murphy describes himself as either vice president of finance or chief financial officer of the entity requesting the valuation report paragraphs and of the affidavit read as follows at the time of its s_corporation_election vancom holdings inc took careful steps to calculate its net_unrealized_built-in_gain in compliance with its obligations under the code vancom holdings inc engaged arthur andersen’s valuation group to determine the fair_market_value of the business_enterprise of vancom holdings inc and to conclude an estimate of the fair_market_value of the assets of vancom holdings inc as of the effective date of the s_corporation_election exhibit a is a true and accurate copy of the valuation report that arthur anderson prepared for vancom holdings inc iii admissibility a introduction with respect to affidavits supporting a motion for summary_judgment rule d provides among other things that the affidavits shall set forth such facts as would be admissible in evidence respondent claims that petitioner cannot rely on the valuation report to support the motion because it constitutes hearsay that would be inadmissible under the federal rules of evidence b hearsay introduction if the valuation report is offered for the truth of the matters asserted therein the report constitutes hearsay fed r evid c in general hearsay is not admissible see fed r evid petitioner does not argue that if offered in evidence the report would not be hearsay to the contrary petitioner argues that if offered in evidence the report would constitute a business record of vancom holdings inc which is admissible hearsay see fed r evid and business record in order to constitute a business record admissible under fed r evid the record report must be kept in the course of a regularly conducted business activity and it must be the regular practice of that business activity to make that report fed r evid respondent argues that the affidavit is inadequate to show that the valuation report was kept in the regular course of a business activity of vancom holdings inc ’s or that it was the regular practice of the business to make that kind of report we need not decide whether the affidavit is adequate to that purpose or not since even if we were to decide that it is we would exclude the report from evidence unless along with the report petitioner offered the author of the report for cross-examination expert testimony by its own terms the valuation report expresses an opinion as to the fair_market_value of vancom inc not vancom holdings inc on date also by its own terms it reflects the author’s professional judgment and is prepared in conformance with the ‘uniform standards of professional appraisal practice’ clearly the author has relied on specialized knowledge in reaching the valuation conclusions expressed in the report for that reason if the report were offered as evidence of the fair_market_value of vancom inc it would not be admissible unless the author were testifying as an expert see fed r evid opinion testimony of witness not testifying as an expert is limited and may not be based on scientific technical or other specialized knowledge within the scope of fed r evid a witness qualified as an expert by knowledge skill experience training or education may give opinion testimony with respect to scientific technical or other specialized knowledge within his purview fed r evid under our rules an expert generally prepares a written report which must set forth the qualifications of the expert and shall state the expert’s opinion and the facts or data on which that opinion is based rule f if the expert is accepted as such by the court his report is received into evidence as the expert’s direct testimony id rule of the federal rules of evidence addresses the disclosure of facts or data underlying expert opinion in pertinent part the rule provides the expert may in any event be required to disclose the underlying facts or data on cross-examination like the court of claims in 608_f2d_485 we do not view the business record rule found in fed r evid as overriding the rules governing opinion testimony if fed r evid were deemed to override the rules governing opinion testimony it would allow the introduction of opinion testimony by lay witnesses in the form of a report as to scientific technical or other specialized matters and would allow an expert to express his opinion in a report without being subject_to cross-examination on the facts and data underlying that opinion all that would be required for admission would be the mere showing that the preparer was in the business of giving such opinions if the valuation report were offered into evidence by petitioner as evidence of fair_market_value of vancom inc we would not accept the report without the accompanying availability of the author for cross-examination e g pack v commissioner tcmemo_1980_65 c conclusion clearly petitioner’s principal reliance on the valuation report is not for the fact that vancom inc received it from arthur andersen but for the opinion it expresses as to value to rely on the valuation report for that purpose petitioner must introduce it into evidence ie at trial or at some hearing at which evidence is received since we cannot accept the valuation report as establishing the values it purports to determine there remains a genuine issue with respect to a material fact that precludes rendering a decision as a matter of law as to whether the character of the valuation report as opinion testimony distinguishes this situation from those in which we have allowed in business records without a live witness to authenticate them e g stang v commissioner tcmemo_2005_154 investments properly reported its built-in_gain_tax liability on its federal_income_tax return likewise there are genuine issues as to material facts that preclude us from rendering a decision as to the delinquency addition and the accuracy-related_penalty iv conclusion as stated we shall deny the motion an order denying the motion will be issued
